Hughes, J., (after stating the facts). Though not happily framed, the instruction asked for by the appellant embodied a correct proposition of law, and the modification of it was erroneous. If the maker of the note contracted to give, and the lender of the money to receive, a sum or value in property greater than ten per cent, per annum, for the loan of money, the contract was usurious and void, under the statute, if the value of the property was known to the parties to be greater than the interest at ten per cent, per annum, whether the interest on the money loaned was taken in property ‘ ‘ for the purpose of evading the usury law ” or not. Cummins v. Wire, 2 Halst. Ch. 73; Low v. Prichard, 36 Vt. 183. Section 5076, Sand. & H. Dig., provides : “ The parties to any contract, whether the same be under seal or not, may agree in writing for the payment of interest not exceeding ten per centum per annum on money due or to become due.” Section 5077, Ib., provides: “No person or corporation shall, directly or indirectly, take or receive in money, goods, things in action or any other valuable thing, any greater sum or value for the loan or forbearance of money or goods, things in action or any other valuable thing, than in section 5076 prescribed.” For the error indicated the judgment is reversed, and the cause is remanded for a new trial.